DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 12/28/2020 is acknowledged.
Double Patenting
Claims 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-  of copending Application No. 16/226,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a package with a zipper that comprises a grasping flange below and above an interlocking profile.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckman (US 2014/0270585).
Regarding claim 1, Heckman discloses a recloseable package comprising: (a) a first and second sidewall (28, 26) joined along respective sidewall edges and a bottom to form a package with an open mouth; and (b) a recloseable zipper closure (Fig. 5, at 72) positioned adjacent the mouth, comprising: (i) a first track (56) comprising an interlocking profile (58), the first track further comprising a grasping flange (at 56) having a free end positionable both above and below the interlocking profile; and an attachment flange (at 78) being below the interlocking profile, the first track attached to the first sidewall at an anchored portion on the attachment flange; the grasping flange being unattached to the first sidewall between the sidewall edges; and (ii) a second track (42) comprising a complementary interlocking profile (44), the second track attached to the second sidewall. See Fig. 5. 
Regarding claim 11, Heckman discloses a recloseable zipper pouch comprising: (a) a surrounding wall having a closed bottom, first and second opposite sides, and first and second opposing wall panels between the first and second opposite sides, and an open mouth defined by terminal ends of the first and second opposing wall panels; the surrounding wall defining an interior volume therein; (b) a recloseable zipper closure between the terminal ends and the closed bottom; the zipper closure providing selective access to the interior volume through the mouth; the zipper closure including: (i) an attachment flange having an inner surface and an outer surface; (ii) a first zipper profile member extending from the outer surface of the attachment flange and extending toward the second wall panel; (i) the attachment flange being secured to the first wall .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman as applied above.
Regarding claims 4 and 14, Heckman discloses the claimed invention except for the opening located less than 3 mm from the grasping flange. It would have been an obvious matter of design choice to locate the opening less than 3 mm from the grasping flange, since Applicant has not disclosed that such a specific distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the distance disclosed by Heckman. 

Claims 2, 3, 5-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman as applied above in further view of Thomas, Jr. et al. (US 2014/0270580).
Regarding claim 2, Heckman does not disclose an opening as claimed. Thomas, which is drawn to a package, discloses a first sidewall that defines an opening (at 36) capable of being sized to provide access to a portion of a grasping flange by one or more fingers from a position outside of the package. See Figs. 7-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an opening, as disclosed by Thomas, on the package of Heckman in order to facilitate the handling and carrying of the package.  
Regarding claim 3, the opening is located in the first sidewall spaced from the sidewall edges and adjacent to the first track. See Thomas, Fig. 7. 

Regarding claim 6, Heckman does not disclose the tab as claimed. Thomas discloses a first sidewall that includes a tab (36) extending from a remaining portion of the first sidewall, and a gap (Fig. 8) is capable of being between the tab and the remaining portion of the first sidewall in communication with the opening. See Figs. 1-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the tab of Thomas on the package of Heckman in order to facilitate the handling and carrying of the package. 
Regarding claim 7, the tab is arch-shaped. See Fig. 7. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an arch shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 8, a peak of the arch-shaped tab is closer to the open mouth than ends of the arch-shaped tab. See Fig. 7. 
Regarding claim 9, ends of the arch-shaped tab are closer to the open mouth than a peak of the arch-shaped tab. See Fig. 7. 
Regarding claim 10, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 12, 13 and 15-19, Heckman as modified above sufficiently discloses the claimed invention. 
Regarding claim 20, it would have been an obvious matter of design choice to have the tab extend a distance of greater than 50% along the zipper closure between the sidewall edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734